In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-552 CR

____________________


FRANCISCO TOVAR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98426




MEMORANDUM OPINION
	Francisco Tovar was convicted and sentenced on an indictment for possession of
marijuana.  Tovar filed a notice of appeal on December 7, 2006.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
trial court's certification has been provided to the Court of Appeals by the district clerk.

	On December 19, 2006, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

							_____________________________
								HOLLIS HORTON
									  Justice

Opinion Delivered January 31, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.